                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


  JEFFREY BARDO,
        Plaintiff,                                          Civil No. 3:17-cv-1430 (JBA)
          V.
  DR. CARSON WRIGHT, individually,
        Defendant.                                          November 8, 2019


        RULING DENYING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

        Plaintiff Jeffrey Bardo brings this civil rights action pursuant to 42 U.S.C.   §   1983 against

Defendant Carson Wright, a physician at the state prison where plaintiff was incarcerated. Mr.

Bardo alleges that Dr. Wright violated his Eighth Amendment rights by acting with deliberate

indifference toward his facial lesion, which was later diagnosed as basal cell carcinoma. Dr. Wright

now moves for summary judgment [Doc.# 27]. For the reasons that follow, Defendant's Motion

for Summary Judgment is denied.

   I.   Background

        Plaintiff Jeffrey Bardo is a former Connecticut state prisoner, who entered Connecticut

Department of Correction ("DOC") custody on August 24, 2012 and was housed at a variety of

DOC facilities during his imprisonment term. (Parties' L.R. Stmts. [Docs.## 27-14, 28-1]           '° 1.)
Defendant Carson Wright is a physician who provided medical care to DOC inmates while Mr.

Bardo was incarcerated at Carl Robinson Correctional Institution. (Id.   '°'° 2-3.)
        A. Mr. Bardo's Treatment Prior To Entering Dr. Wright's Care

        On December 16, 2012, while incarcerated at the Willard Cybulski Correctional

Institution, Mr. Bardo submitted a medical request stating that he had "an odd spot on [his] face

that need[ed] to be checked out." (Ex. 3 (Medical Request Forms) to Pl.'s Opp. [Doc.# 28-4] at 2.)
Two days later, on December 18, 2012, Mr. Bardo saw a DOC physician, Dr. Michael Clements.

(Parties' L.R. Stmts.   '°'° 5, 6.) Dr. Clements documented the "spot" on Mr. Barde's medical chart,
describing it as a two-centimeter sebaceous cyst. 1 (Id.      '°   6.) Dr. Clements also provided an

illustration of the spot, sketching a face with a round circle on the right cheek just below the eye.

(Id.) Dr. Clements made these observations without "measur[ing] the cyst ... with a ruler," instead

making a visual estimation. 2 (Ex. 3 (Clements Deel.) to Def.'s Mot. for Summ. J. [Doc.# 28-3]     '° 3.)
Dr. Clements "advised Bardo to watch for enlargement of the cyst and for progression of

symptoms, such as pain or tenderness and changes in color, shape or size." (Id.      '° 6.)
        On June 18, 2013, while incarcerated at Osborn Correctional Institution, Mr. Bardo visited

the medical unit regarding a "bump under the skin of his abdomen." (Parties' L.R. Stmts.          '° 12.)
The clinical record from that visit states that Mr. Bardo asked about an "old scar on his face" and

said he did "not know how it got there" and that it would "not go away." (Ex. 4 (Clinical Records)

to Def.'s Mot. for Summ. J. [Doc.# 27-4] at 242.) 3 Mr. Bardo visited Osborn's medical unit again

on July 5 and 30, 2013, but clinical records from those visits do not reference the facial lesion. (Id.)

        B. Mr. Bardo's Treatment While in Care of Dr. Wright

        On August 15, 2013, Mr. Bardo was transferred to Carl Robinson Correctional Institution,

where Dr. Wright treated inmates. (Parties' L.R. Stmts.     '°'" 1, 4.) On August 20, 2013, Mr. Bardo


        1
       A sebaceous cyst is "closed sac that can be found under the skin anywhere on the body,"
which may appear as red or inflamed. (Parties' L.R. Stmts. ,- 8.)
       2
          Plaintiff disputes that Dr. Clements's two-centimeter measurement was necessarily
                                '°
accurate. (Parties' L.R. Stmts. 6.)
       3
         Plaintiff disputes that this record "contains a precise account of what Mr. Bardo said
                                                   '°
regarding his facial lesion.'' (Parties' L.R. Stmts. 12.)

                                                   2
submitted a medical request stating, "I have a spot on my face and also a strange lump on my

stomach and would like to have them both checked out." (Medical Request Forms at 3.) The next

week, on August 28, he filed a nearly identical request regarding the "spot on [his] face." (Id. at 4.)

        On August 31, 2013, Bardo was seen by Nurse Thaddeus Burgmeyer at the Robinson

medical unit. (Parties' L.R. Stmts.      '°   15.) In the clinical note for the visit, Nurse Burgmeyer

"documented that Bardo explained that he had skin discoloration and a bump under his right eye"

for "x years." (Id.) Nurse Burgmeyer described the "bump" as a "non-raised mass that was not

crusty, had no drainage, was hard but not movable, was firm and had positive pigmentation that

was the same as the skin color but more pink at its surrounding edges." (Id.) Nurse Burgmeyer also

wrote a note indicating that a sick call should be "scheduled for further eval[uation]." (Clinical

Records at 239.)

        On November 20, 2013, Mr. Bardo saw Defendant Dr. Wright in the Robinson medical

unit for the first time. (Parties' L.R. Stmts.   '° 16.) As part of the visit, Dr. Wright had opportunity
to review Mr. Bardo's clinical records-including the notes by Dr. Clements and Nurse

Burgmeyer-as was his standard practice when treating a patient. (Ex. 5 (Wright Dep.) to PL's

Opp. [Doc.# 28-6] at 67, 71-72, 78.) During this visit, Dr. Wright observed Mr. Bardo's stomach

lump and facial lesion. (Parties' L.R. Stmts.      '° 15.) However, Dr. Wright did not touch the facial
lesion for a physical examination. (Wright Dep. at 81.) In his notes, Dr. Wright drew a diagram

depicting the facial lesion on the right cheek below the right eye. (Clinical Records at 239.) Mr.

Bardo recalls that during this visit, he "expressed concern about the lesion on his face to Dr. Wright

and asked if it could be skin cancer," to which "Dr. Wright responded that it was not." (Ex. 1 (Bardo

Deel.) to Pl.'s Opp. [Doc.# 28-2]   ~   2.)



                                                      3
        On March 18, 2014, Mr. Bardo saw Nurse Linda Oeser at the Robinson medical unit for a

variety of ailments. (Parties' L.R. Stmts. '"27.) In her medical note, Nurse Oeser wrote "eval facial

lesion (? biopsy)," (Clinical Records at 164), which the parties understand to mean that it was

necessary to "schedule a medical doctor sick call to evaluate a facial lesion with an indication that

the medical doctor, who would be [Defendant] Carson Wright, might consider a biopsy." (Parties'

L.R. Stmts. '"27.) She recorded that the "lesion had been present for 1-2 years," and she noted

telangiectasia, which refers the presence of "dilated capillaries, which are prominent small blood

vessels." (Id.)

        The next week, on March 24, 2014, Mr. Bardo had his second and final appointment with

Dr. Wright regarding the lesion. (Id.'" 28.) As part of the examination, Dr. Wright "recorded that

that Bardo had a lesion on his face for 2-3 years" that was "indurated" -that is, firm and fibrous-

but not tender or itchy. (Id.) In his note, Dr. Wright sketched Mr. Bardo's face and placed a circle

on the right cheek. (Clinical Records at 233.) In shorthand, Dr. Wright wrote "rule out" tinea

versicolor, a fungal infection. (Parties' L.R. Stmts. '"28.) For treatment, Dr. Wright prescribed an

antifungal cream, Lotrimin 1%, and a steroid cream, triamcinolone 0.1 %, to be mixed in equal

parts and applied to the lesion daily for 30 days. (Id.) Dr. Wright also noted that a medical doctor

sick call for follow-up should be made in 30 days. (Clinical Records at 233.) These sick calls are

typically scheduled by nurses. (Parties' L.R. Stmts. '"33.) Of this visit, Mr. Bardo recalls that Dr.

Wright told him that his lesion was likely ringworm. (Ex. 3 (Bardo Dep.) to Def.'s Reply [Doc.#

36-3] at 95.)

        In a deposition, Dr. Wright explained that he diagnosed the lesion as tin ea versicolor

without conducting a differential diagnosis because that fungus was very common at Robinson.

(Wright Dep. at 87-93.) A differential diagnosis involves identifying the possible medical outcomes

                                                 4
and then narrowing down options -according to how the symptoms manifest. Dr. Wright

acknowledged that it is standard practice for doctors to make differential diagnoses, but his

"thought process told [him] it was tin ea" and that "if you kind of know what it is, you can sort of

follow suit." (Id. at 93, 96.) He also acknowledged that the prison medical unit did not perform

biopsies, and that "there's a lot of steps" before a doctor can refer a patient to an outside specialist.

(Id. at 97-98.) Specifically, Dr. Wright would have needed to fill out a form and make a referral

request to a Utilization Review Committee ("URC"). (Ex. 2 (Wright Deel.) to Def.'s Reply [Doc.#

36-2] "" 3, 4.)

        On March 31, 2014, Dr. Wright learned that Mr. Bardo had not received one of the topical

creams that he had prescribed. (Wright Dep. at 11.) He entered a new physician's order that day,

changing "the dose and duration of the triamcinolone (increasing it from once a day to twice a day

and from 30 days to 60 days)." (Parties' L.R. Struts. ! 34.) That order also shows a notation to

"discontinue" the prior prescription for triamcinolone and Lotrimin. (Clinical Records at 163.) Dr.

Wright avers that "Lotrimin" is not written in his handwriting and that he never discontinued the

drug. (Wright Deel.    '°'° '/, 10.) Dr. Wright has also declared thal il is possible that he gave the
Lotrimin directly to Mr. Bardo during the office visit. (Id. ! 13.) Mr. Bardo also recalls receiving a

topical medication in person. (Bardo Dep. at 95.)

        On April 27, 2014, Mr. Bardo submitted another request, stating that he "was recently put

on some creme for a spot on my face" and it "is not working at all." (Medical Request Forms at 6.)

The request asked, "Could we please try something else?" (Id.)

        On April 28, 2014, Bardo was seen in the Robinson medical unit by Nurse Margo Griffin.

(Parties' L.R. Struts. ! 35.) She recorded that Mr. Bardo "told her that his facial 'rash' was still there

and that the cream prescribed by Dr. Wright 'made it come out more."' (Id.) She noted that "the

                                                    5
rash was red and round, was located below the right eye, and was flaking without drainage"-that

is, "the skin [was] getting dry and scaly or that the skin [was] coming off like dandruff." (Id.) In his

deposition, Dr. Wright testified that he took this information to mean that the cream he prescribed

was having some effect. (Wright Dep. at 113.)

        On May 5, 2014, Dr. Wright noted in his physician's orders that he discontinued the

triamcinolone and had "entered a new order of Clobetasol 0.05%," another steroid cream, "to be

applied twice a day for 3 months." (Clinical Records at 163.) Dr. Wright did not see Mr. Bardo

prior to making this change, and instead altered the prescription based on Nurse Griffin's notes.

(Wright Dep. at 113-14, 117-21.) On May 7, 2014, Mr. Bardo confirmed with Nurse Griffin that

he received the Clobetasol. (Clinical Records at 262.)

        In July 2014, Mr. Bardo sought a transfer to a halfway house. (Parties' L.R. Stmts. '" 41.)

This required a reduction to his designated medical level, which DOC scores on a range from one

to five. (Id.) On July 25, 2014 Dr. Wright adjusted Mr. Bardo's medical level from 3 to 2, without

seeing the patient. (Id.)

        Un August 28, 2014, Mr. Bardo was transferred from Robinson Lu a halfway house. (Id.

'"42.) His medical transfer summary did not reference the facial lesion. (Clinical Records at 171.)

        On November 24, 2014, while at the halfway house, Mr. Bardo made a request to see a non-

DOC medical provider, and he offered to pay out of pocket. (Ex. A (Bardo Client Request) to Ex.

1 of Pl.'s Opp. [Doc.# 28-2] at 1.) Mr. Bardo's request mentioned "a few" medical issues that would

"either take too long" through DOC or involve "treat[ment] by a moron." (Id.) The request was

denied on the basis that "clients are not allowed to use outside [doctors]." (Id.)




                                                   6
           Mr. Bardo reentered Robinson on January 29, 2015, and he remained there until July 27,

2015. (Parties' L.R. Stmts.   '° 43.) He received some medical care during this period, but for ailments
unrelated to the facial lesion. (Id.   '°'° 44-46.)
           On July 27, 2015, Mr. Bardo was again transferred to a halfway house. (Id.'° 47.) Again, his

transfer summary did not mention the facial lesion. (Clinical Records at 218.) During this second

stay at a halfway house, Mr. Bardo received some medical care from the New Haven Correctional

Center. (Id. at 220-23.) Mr. Bardo has testified that he asked about the lesion during a September

25, 2015 visit, but was told to wait to see someone in the community upon his release. (Bardo Dep.

at 128.)

           C. Diagnosis of Mr. Bardo's Facial Lesion as Basal Cell Carcinoma Upon Release

           Mr. Bardo was released into the community on September 29, 2015. (Parties' L.R. Stmts.

'° 1.) On December 7, 2015, Mr. Bardo was seen by a primary care physician, who observed a
"quadrangle shaped lesion" on the right cheek with telangiectasia in the center and a "rolling edge

appearance." (Ex. 6 (Primary Care Records) to Pl.'s Opp. [Doc. # 40] at 9.) The physician then

referred Mr. Bardo to a dermatologist for a biopsy. (Id. at 13.)

           On January 7, 2016, Mr. Bardo's facial lesion was diagnosed as basal cell carcinoma.

(Parties' L.R. Stmts.   '° 48.) The carcinoma was diagnosed as the "morpheaform" variant, which has
a waxy scarlike appearance and poorly defined borders. (Ex. 7 (Whalen Records) to Def.'s Mot. for

Summ. J. [Doc. # 26-2] at 2-3, 27.)

           On February 4, 2016, Mr. Bardo underwent a pre-surgery evaluation with dermatologist

Dr. James Whalen at UConn Medical Center. (Id. at 2.) Dr. Whalen measured the carcinoma and

documented its appearance as a "2.5 x 2.7 cm pink plaque with indistinct margins." (Id. at 2.)



                                                      7
        On February 16, 2016, Mr. Bardo had the cancerous cells removed by Mohs surgery, where

tissue is excised in stages until no cancerous cells appear at the margins. (Parties' L.R. Stmts. ! 49.)

Dr. Whalen began the surgery by making a 2.2 x 2.2 centimeter incision in an effort to minimize

the amount of tissue removed. (Ex. 7 (Whalen Dep.) to Pl.'s Opp. [Doc.# 28-7] at 11-14, 36-39.)

The final size of the open surgical wound was 3.9 x 4.0 centimeters. (Id. at 14.)

       The wound was closed by a rotational flap repair, which involves the transfer of skin from

one part of the body to the surgical wound site. (Parties' L.R. Stmts. ! 49.) In his deposition, Dr.

Whalen stated that a rotational flap for a tumor with a narrower width likely would have been

smaller. (Whalen Dep. at 53-54.) However, Dr. Whalen also noted that the tumor still "would have

to be substantially smaller to avoid this kind of reconstruction." (Id. at 44.) He further stated that

Mohs surgery is generally indicated for morpheaform basal carcinoma because the margins are

hard to assess. (Id. at 46.) Dr. Whalen added that a linear closure-as opposed to a rotational flap-

would be hard to perform once a tumor grows to 2 centimeters. (Id. at 47.)

       D. Expert Testimony Regarding the Lesion

       Defendant Dr. Wright has disclosed one expert, dermatologist Dr. Daniel Siegel. When

asked about the difference between tinea versicolor and basal cell carcinoma, Dr. Siegel testified

that tinea versicolor rarely appears on a face and that Dr. Wright's assessment of the lesion was

"obviously" a misdiagnosis. (Ex. 12 (Siegel Dep.) to Pl.'s Opp. [Doc.# 28-12] at 27, 29.) Dr. Siegel

further testified that he has seen thousands of tinea versicolor cases, but never one on a person's

face. (Id.) When asked to rate the level of Dr. Wright's malpractice on a scale of ten, Dr. Siegel

stated that this would be a "seven, eight" from an "intellectual point," but a five on a "practical

point" because carcinoma is "slow growing and not changing much." (Id. at 30.)



                                                   8
        Plaintiff Mr. Bardo has disclosed Dr. Wayne Jay Altman, a family medicine physician, to

testify as an expert. Dr. Altman's report concluded that Dr. Wright should have referred Mr. Bardo

to a dermatologist after their first sick call on November 20, 2013. (Ex. 8 (Altman Report) to Pl.'s

Opp. [Doc.# 28-8] at 2.) Dr. Altman wrote that by "failing to promptly diagnose and treat the basal

cell carcinoma, Dr. Wright permitted the cancer to spread," which resulted in a "more intrusive

surgery." (Id. at 3.) In his deposition, Dr. Altman testified that it is "quite unusual" for tinea

versicolor to appear on the face, (Ex. 9 (Altman Dep.) to Pl.'s Opp. [Doc.# 32] at 31), and that it

"contrasts greatly" from basal cell carcinoma, (id. at 36). He observed that basal cell carcinoma is

"more likely to not be flat whereas tinea is mostly flat." (Id.) Dr. Altman suggested one of the few

traits that the two conditions share is that both can appear red. (Id.) In his view, it was "obvious

that [the lesion] was not tinea versicolor." (Id. at 112.) As to the proper standard of care, Dr.

Altman commented that a doctor would show "disregard for a patient's well-being" by "avoid[ing]

appropriate management ... because it would be harder and there would be additional work

involved.'' (Id. at 116.)

        Mr. Bardo has also identified Dr. Steven Hubert, a dermatologist, as an expert. Dr. Hubert's

report stated that tinea versicolor "is not in the differential diagnosis of a single lesion that is

indurated and has telangiectasia because these features are not seen in tinea versicolor but are

commonly found in basal cell cancer." (Ex. 10 (Hubert Report) to Pl.'s Opp. [Doc.# 28-10] at 3.)

He also concluded that a linear closure of the surgery wound would have been possible if the basal

cell carcinoma were caught early, "which is usually less disfiguring and painful." (Id.) Dr. Hubert

made the same points in his deposition, stating that a rotational flap surgery would have been less

likely and a smaller surgical defect would have been more likely if the basal cell carcinoma had

been diagnosed earlier. (Ex. 11 (Hubert Dep.) to PL's Opp. [Doc.# 28-11] at 98-99.)

                                                 9
     II. Discussion

         A. Summary Judgment Standard

         Summary judgment is appropriate where, "resolv[ing] all ambiguities and draw[ing] all

permissible factual inferences in favor of the party against whom summary judgment is sought,"

Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008), "the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law," Fed. R.

Civ. P. 56( a). "A dispute regarding a material fact is genuine if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party." Williams v. Utica Coll. of Syracuse Univ., 453

F.3d 112, 116 (2d Cir. 2006) (quotation marks omitted).

         If a summary judgment motion is supported by documentary evidence and sworn affidavits

and "demonstrates the absence of a genuine issue of material fact," the nonmovant must do more

than "rely on conclusory allegations or unsubstantiated speculation." Robinson v. Concentra

Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted). The non-moving party "must

come forward with specific evidence demonstrating the existence of a genuine dispute of material

fact." Id.

         In reviewing the record, the court must "construe the evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in [his] favor." Gary Friedrich Enters.,

L.L.C. v. Marvel Characters, Inc., 716 F.3d 302, 312 (2d Cir. 2013) (citation omitted). The court

may not, however, "make credibility determinations or weigh the evidence . . . [because]

[c] redibility determinations, the weighing of the evidence, and the drawing oflegitimate inferences

from the facts are jury functions, not those of a judge." Proctor v. Leclaire, 846 F.3d 597, 607-08

(2d Cir. 2017) (internal quotation marks and citations omitted). If there is any evidence in the

record from which a reasonable factual inference could be drawn in favor of the opposing party on

                                                   10
the issue on which summary judgment is sought, however, summary judgment is improper. See

Security Ins. Co. of Hartford v. Old Dominion Freight Line Inc., 391 F.3d 77, 83 (2d Cir. 2004).

       B. The Eighth Amendment Deliberate Indifference Claim

       Mr. Bardo alleges that "Dr. Wright repeatedly failed to refer Mr. Bardo to a dermatologist

so he could obtain a biopsy," and so "was deliberately indifferent to his serious medical needs in

violation of the Eight Amendment." (Pl.'s Mem. in Opp. [Doc.# 28] at 1.)4

       "The Cruel and Unusual Punishments Clause of the Eighth Amendment imposes a duty

upon prison officials to ensure that inmates receive adequate medical care." Salahuddin v. Goard,

467 F.3d 263, 279 (2d Cir. 2006) (citing Farmer v. Brennan, 511 U.S. 825, 832 (1994)). An official

violates that duty when he acts with deliberate indifference toward a prisoner's serious medical

needs. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). To succeed on a deliberate indifference claim,

a prisoner "must satisfy two requirements-one subjective and one objective." Johnson v. Wright,

412 F.3d 398, 403 (2d Cir. 2005).

       First, the prisoner must establish that the alleged deprivation "is, in objective terms,

'sufficiently serious'-that is, the prisoner must prove that his medical need was 'a condition of

urgency, one that may produce death, degeneration, or extreme pain.'" Id. (quoting Hemmings v.

Gorczyk, 134 F.3d 104, 108 (2d Cir. 1998)). As with other cases in this circuit involving basal cell

carcinoma, the parties here do not dispute that Mr. Bardo's condition-a cancerous growth that

required surgical removal-was "sufficiently serious" to satisfy the objective element of this claim.

See, e.g., Stiehl v. Bailey, No. 08-CV-10498 CS, 2012 WL 2334626, at *9 (S.D.N.Y. June 19, 2012)


       4
         In his Complaint, Mr. Bardo also alleges that Dr. Wright was "deliberately indifferent in
supervising and training subordinates.'' (Compl. [Doc.# 1] ,- 25.) However, Mr. Bardo's counsel
represented at oral argument that he is no longer pursuing this supervisory liability claim.

                                                 11
(no dispute that basal cell carcinoma "'serious' within the meaning of the Eighth Amendment");

Sheils v. Flynn, No. 9:06-CV-407, 2009 WL 2868215, at *15 (N.D.N.Y. Sept. 2, 2009) (same).

          Second, the prisoner must prove, subjectively, that the prison official acted with a

"sufficiently culpable state of mind." Salahuddin, 467 F.3d at 280. "In medical-treatment cases not

arising from emergency situations, the official's state of mind need not reach the level of knowing

and purposeful infliction of harm; it suffices if the plaintiff proves that the official acted with

deliberate indifference to inmate health." Id. As the Supreme Court explained in Farmer v.

Brennan, deliberate indifference is equivalent to "criminal recklessness," where an individual

"disregards a risk of harm of which he is aware." Farmer, 5ll U.S. at 837. "The reckless official

need not desire to cause such harm or be aware that such harm will surely or almost certainly

result. Rather, proof of awareness of a substantial risk of the harm suffices." Salahuddin, 467 F.3d

at 280.

          "The state of the defendant's knowledge is normally a question of fact to be determined

after trial." Weyant v. Okst, 101 F.3d 845, 856 (2d Cir. 1996). "Although Farmer requires that a

plaintiff prove actual knowledge of a risk, evidence that the risk was obvious or otherwise must

have been known to a defendant is sufficient to permit a jury to conclude that the defendant was

actually aware of it." Brock v. Wright, 315 F.3d 158, 164 (2d Cir. 2003) (citing Farmer, 511 U.S. at

842); see also Hope v. Pelzer, 536 U.S. 730, 738 (2002) ("We may infer the existence of this subjective

state of mind from the fact that the risk of harm is obvious."); Hudak v. Miller, 28 F. Supp. 2d 827,

831 (S.D.N.Y. 1998) (Sotomayor,     J.) ("[I]f the evidence shows that the risk of serious medical
problems was so obvious that a reasonable factfinder could infer actual knowledge of them on

[defendant's] part, this Court must deny summary judgment.") Deliberate indifference may also

be inferred "where treatment was 'cursory' or evidenced 'apathy."' Hannah v. Chauhan, No. 3:04-

                                                  12
CV-314 (JBA), 2005 WL 2042074, at *4 (D. Conn. Aug. 24, 2005) (quoting Ruffin v. Deperio, 97 F.

Supp. 2d 346, 353 (W.D.N.Y. 2000)); see also Hathaway v. Coughlin, 37 F.3d 63, 67 (2d Cir. 1994)

("A jury could infer deliberate indifference from the fact that [defendant] knew the extent of

[plaintiffs] pain, knew that the course of treatment was largely ineffective, and declined to do

anything more to attempt to improve [plaintiffs] situation.") Additionally, a factfinder may infer

that a physician had actual knowledge of a risk and acted with deliberate indifference toward that

risk "if he or she consciously chooses 'an easier and less efficacious' treatment plan." Chance v.

Armstrong, 143 F.3d 698, 703 (2d Cir. 1998) (quoting Williams v. Vincent, 508 F.2d 541, 544 (2d

Cir.1974)).

        Here, the record, taken in the light most favorable to Plaintiff, permits the inference that

the risk of skin cancer was sufficiently obvious that Dr. Wright must have had actual awareness of

it. All three experts, including Dr. Wright's own expert Dr. Siegel, offered the opinion that it would

be "obvious" to a reasonable physician that Mr. Bardo's lesion was not tinea versicolor. (Siegel Dep.

at 83 (agreeing that the "lesion was obviously not tinea versicolor"); Altman Dep. at 112 ("In this

case, it was obvious that it was not tinea versicolor."); see also Hubert Report at 3 (stating that tinea

versicolor would not even be considered for the purposes of a differential diagnosis of Mr. Bardo' s

lesion).) Expert Dr. Altman also concluded that "Dr. Wright should have referred Mr. Bardo to a

dermatologist for a biopsy when he first saw the patient" in November 2013, because the lesion

had been present since 2012 and "[i]t is reasonable to expect a primary care doctor [to] have acted

promptly to try to rule out basal-cell carcinoma." (Altman Report at 2.)

        Dr. Wright had also been alerted to the risk of skin cancer by Mr. Bardo and by Nurse

Oeser. Mr. Bardo testified that he specifically asked if the lesion was skin cancer at his first

appointment in November 2013, and Dr. Wright dismissed that possibility. (Bardo Deel.               '° 2.)
                                                   13
Separately and subsequently, Nurse Oeser suggested a biopsy of the lesion in a note added before

Dr. Wright's second appointment with Mr. Bardo in March 2014, (Clinical Records at 164)-a fact

that should have caused Dr. Wright to "question[] the accuracy of his diagnoses" and consider "the

possibility of a biopsy," according to Plaintiffs experts. (Hubert Report at 3; see also Altman Report

at 3 (addressing Nurse Oeser's note and characterizing Dr. Wright's subsequent inaction on

"moving forward in ruling out carcinoma" as "inexplicab[le]").) From this, a jury could reasonably

infer that Dr. Wright had actual knowledge of the risk of skin cancer.

       A jury could also find that Dr. Wright's treatment of Mr. Bardo was "cursory," and thus

infer that Dr. Wright acted with deliberate indifference toward the patient's condition. Mr. Bardo's

clinical records indicate that he saw Dr. Wright twice about the facial lesion, once on November

20, 2013 and once on March 24, 2014. By the time of the first visit, Mr. Bardo's clinical records

contained three notes about the facial lesion, dating back to December 2012. At that first November

13 visit, Dr. Wright did not conduct a physical examination of the lesion, did not prescribe any

course of treatment, and did not make any record in Mr. Bardo's chart about the need for a follow-

up visit. At the second March 2014 visit, Dr. Wright took more action, but did not order a biopsy.

Instead, he gave Mr. Bardo a 30-day course of medication and specifically made note of the need

for a follow-up appointment. However, no follow-up visit was ever conducted, 5 even though Dr.

Wright had at least three opportunities to review that note. On April 27, 2014, Mr. Bardo submitted

a medical request stating that the creams were "not working at all," but no medical sick call was




       5
           Dr. Wright has presented evidence that Robinson's nursing staff was responsible for
                                                                                         '°
scheduling medical appointments during the relevant timeframe. (Parties' L.R. Stmts. 31; see also
Ex. 5 (Oeser Dep.) to Def.'s Mot. for Summ. J. [Doc.,# 28-5] at 19.) However, Mr. Bardo disputes
that this is the only way a doctor could ensure the scheduling of a follow-up appointment.

                                                 14
scheduled. (Medical Request Forms at 6.) On May 5, 2014, Dr. Wright revisited Mr. Barde's

records and entered a new prescription without addressing the prior note regarding the need for a

follow-up visit with the patient. On July 25, 2014, Dr. Wright had another opportunity to address

his note to follow up with Mr. Bardo when he revised the patient's designated medical level, but

again Dr. Wright took no action.

        Mr. Bardo has also offered evidence that would allow a jury to find that Dr. Wright

"consciously cho[se] an easier and less efficacious treatment plan" for the lesion. Chance, 143 F.3d

at 703 (internal quotation marks omitted.). At his deposition, Dr. Wright was asked whether a

biopsy would be necessary to rule out basal cell carcinoma as a diagnosis. (Wright Dep. at 97.) Dr.

Wright answered in the affirmative, but added, "But you see, the whole thing is there's a lot of steps

before you do that." (Id.) He later added that there was a "little bit" of paperwork required to send

a patient to a specialist and that the committee that reviews referrals would possibly scrutinize the

decision to send Mr. Bardo to a specialist. (Id. at 99 ("[B]ut the question they['re] probably going

to ask me is, Did I try these these other avenues before I -- I sent him there or I put the paperwork

in?").) Although Dr. Wright subsequently submitted an affidavit stating that the "total time

required to complete a URC [referral] request ranged from 3 to 4 minutes" and that he "never

considered making a URC request to refer Plaintiff to a dermatologist because [he] was confident

that his facial lesion was a fungal infection," (Wright Deel. '"'" 5, 6), it is the role of the jury to

determine whether Dr. Wright is credible on these points.

       Without directly rebutting Plaintiffs other arguments as to reasonable inferences that may

be made as to Defendant's mental state, Dr. Wright contends that summary judgment is

nonetheless appropriate because he made a "consistent effort" to address Mr. Barde's medical

needs in a "professional and humane manner." (Def.'s Mem. [Doc.# 27-13] at 18.) In addition to

                                                  15
prescribing medicine for the facial lesion, Dr. Wright also treated Mr. Bardo's complaints of an

abdominal lump, a kidney stone, and folliculitis. (Id. at 17-18.) However, the "fact that the

defendant[] responded to plaintiffs complaints and treated plaintiffs symptoms does not preclude

a finding that the defendant[] w[as] deliberately indifferent to a serious medical need." Hannah,

2005 WL 2042074, at *4.

        Dr. Wright also asserts that the record does not demonstrate that he was "actually aware of

a substantial risk and was deliberately indifferent toward it," but ralher Lhal l1e "exercised his

medical judgment and treated what he believed to be a fungal infection." (Def.'s Mem. at 18.) Dr.

Wright contends that his adjustments to Mr. Bardo's prescriptions demonstrate that he was not

acting with deliberate indifference, as he made an order for a "stronger corticosteroid" after

learning that the original prescriptions caused the lesion to flake and "conclud[ing] that the

treatment was working." (Id.) Although Dr. Wright concedes that the evidence here may well

support a finding of negligence, he still maintains that the record lacks evidence that he had actual

knowledge of the risk of basal cell carcinoma. He argues that the claim here is comparable to the

one in Sheils v. Flynn, where the Northern District of New York granted summary judgment to

nine prison officials who failed to immediately diagnose a prisoner's shoulder lesion as basal cell

carcinoma because the record "does not indicate any behavior on Defendants' part that elevates

the situation from possible medical malpractice to the level of a constitutional violation." Sheils,

2009 WL 2868215, at *18.

       Notwithstanding Defendant's concession that his actions may have been negligent,

reasonable jurors could conclude that he was sufficiently callous about Plaintiffs health in the face

of actual awareness of Plaintiffs risk of untreated skin cancer as to support a finding of deliberate

indifference. Unlike the plaintiff in Sheils, Mr. Bardo has presented expert testimony that Dr.

                                                 16
    Wright made an "obvious" misdiagnosis and that Mr. Bardo should have received a prompt

    referral to a dermatologist for a biopsy. Dr. Wright's treatment of Mr. Bardo is also distinguishable

    from the treatment provided in Sheils. In Sheils, the plaintiff "received frequent medical care" for

    his skin condition and was "prescribed various medications in an attempt to relieve his symptoms."

    Id. at *18. Significantly, the Sheils plaintiff was ultimately sent to a dermatologist for a biopsy,

    which occurred seven months after the shoulder lesion was clearly documented in plaintiffs

    clinical records. Id. at *13; see also Stiehl, 2012 WL 2334626, at *9 (summary judgment granted

    where the record showed that "Plaintiff was seen by doctors or nurse practitioners regarding his

    [undiagnosed basal cell carcinoma] growth approximately sixteen times, and other practitioners

    discussed Plaintiffs case with each other, set up consultations with specialists, procured necessary

    tests, and scheduled Plaintiff for an excision biopsy" and where "medical providers were

    monitoring the size, shape, and color of the mass, as well as any medical issues relating to it").

           In contrast to Sheils, the record here is insufficient to support a legal conclusion that

    Defendant acted with mere negligence in diagnosing tinea versicolor and persisting with that
J
    diagnosis against all medical indicators. Mr. Bardo has presented evidence that Dr. Wright knew

    the facial lesion had existed for two years, knew it was not resolving with Defendant's prescribed

    treatment, refused to order a biopsy to rule out skin cancer because of the effort involved, and

    failed to conduct a patient follow-up visit in the necessary timeframe or anytime thereafter. Thus,

    reasonable jurors could conclude that Dr. Wright's treatment was cursory and that he was actually

    aware of and deliberately indifferent to Mr. Bardo's risk of untreated skin cancer.

           Because Mr. Bardo has successfully raised a genuine factual dispute as to Dr. Wright's

    actual knowledge of the risk of skin cancer, it will be left to a jury to decide whether Dr. Wright

    acted with deliberate indifference.

                                                     17
III. Conclusion

   Accordingly, Defendant's Motion for Summary Judgment [Doc.# 27] is DENIED.




                                                                        ---
                        Dated at New Haven, Connecticut this 8th day of November 2019.




                                       18
